Gunter, Justice.
Appellant, Scott Hudgens, has come to the Supreme Court of Georgia seeking review of two adverse judgments in the trial court which dismissed his complaint as to two defendants.
The complaint as originally filed sought a declaratory judgment and injunctive relief against the defendants. However, after the complaint was filed the appellant voluntarily eliminated the injunctive feature from the case. See page 15 of the record and page 23 of the transcript.
The enumeration of errors filed in this court is as follows: "The Supreme Court has jurisdiction of this appeal as an action drawing into question the constitutionality of a statute of the State' of Georgia, the Criminal Trespass Law, and since the Court below treated the action as equitable in nature . . . jurisdiction is, therefore, vested in this Court pursuant to Article VI, Section II, Paragraph IV of the Constitution of Georgia of 1945.”
Having examined the pleadings, the motions, and the argument *670of counsel before the trial court, we do not find that the constitutionality of Georgia’s Criminal Trespass Law (Code Ann. § 26-1503) has been drawn into question in this case. This case is simply a declaratory judgment action with no injunctive relief being sought and no constitutional question within the Georgia Supreme Court’s appellate jurisdiction being raised. Therefore, jurisdiction of this appeal is in the Court of Appeals of Georgia. The case is accordingly transferred to that court.
Argued November 15, 1973
Decided February 6, 1974.
Jones, Bird & Howell, Dow N. Kirkpatrick, II, Lederer, Fox & Grove, Lawrence M. Cohen, for appellant.
Adair, Goldthwaite, Stanford & Daniel, Morgan C. Stanford, John R. Myer, Moore, Alexander & Rindskopf, for appellees.

Transferred to the Court of Appeals.


All the Justices concur.